Notice of Allowance

Response to Arguments

Applicant’s arguments filed on June 23, 2021, with respect to claim(s) 1 and 3-14 have been fully considered [see applicant’s arguments pg. 6]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Currently Amended) An operation input device, comprising an operation input unit that is configured to receive a tracing operation performed in a one-dimensional direction, 
wherein the operation input unit comprises a plurality of mechanical switches that are arranged side by side in an operation direction and each comprises an operation surface subjected to the tracing operation, the operation surface of each mechanical 
wherein a setting value to be input is increased when the tracing operation as the operation direction in a first direction is input to the operation input unit, 
wherein the setting value to be input is decreased when the tracing operation as the operation direction in a second direction, which is opposite to the first direction, is input thereto, 
wherein the operation input device further comprises a control unit that obtains a direction and a traced amount of the tracing operation based on a plurality of ON signals output from the plurality of mechanical switches, and 
wherein the control unit determines an amount of the setting value to be increased or decreased based on the traced amount of the tracing operation to be calculated from a number of all of the plurality of mechanical switches and a number of the output plurality of ON signals.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1 and 14, the claims are allowed for the reasons provided in the office action mailed on April 13, 2021



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685